Title: William Carmichael to the American Commissioners, 30 December 1777
From: Carmichael, William
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen
Nantes Decembr. 30th 1777
I arrivd at this place last night in forty four hours from Paris. The Vessels which it was intended I should stop saild eight days ago, and it is most probable that the court knew of that circumstance because it is confidently asserted a french Frigate convoyd them as far as Ushant.
Mr. Williams immediately took the proper steps to profit by your advices had they been in time and will inform you of his success. No orders have been receivd here respecting the Ship which Captain Nicholson is to command. Indeed was this Ship or any other ready to sail, it would be highly imprudent, as it is well known here that 4 English frigates with several vessels of smaller force wait to intercept them as they did the Hancock and Adams which left this about ten days ago.
I shall be happy to receive the promisd dispatches and to be able to quit soon this place for America in the manner proposd. I have the Honor to be with much respect Gentlemen Your most Humble Servant
Wm. Carmichael
 
Addressed: The Honorable / Benjamin Franklin Silas Deane / & Arthur Lee Esqrs. / Commissioners for the United States / of North America / Paris
Notation: Wm: Carmichael Esqr Lettr Nantes 30th Decr. 1777
